         Case 4:20-cv-00075-DN Document 10 Filed 04/06/21 PageID.32 Page 1 of 1




                                  THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


    WILLIAM W. SIMPSON ENTERPRISES,
    individually and on behalf of all others           JUDGMENT IN A CIVIL CASE
    similarly situated,

                               Plaintiff,              Case No. 4:20-cv-00075-DN-PK

    v.                                                 District Judge David Nuffer

    THE HARTFORD FINANCIAL SERVICES
    GROUP, INC.,

                               Defendant.


            IT IS ORDERED AND ADJUDGED THAT

            Plaintiff’s Class Action Complaint for Declaratory and Other Relief 1 and this action are

DISMISSED without prejudice for Plaintiff’s failure to timely serve Defendant and prosecute.

            Signed April 6, 2021.

                                                  BY THE COURT


                                                  ________________________________________
                                                  David Nuffer
                                                  United States District Judge




1
    Docket no. 2, filed July 9, 2020.
